Citation Nr: 9900424	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  92-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
deformity, claimed as pes planus.

2.  Entitlement to service connection for plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1952 to September 1954.  The Report of 
Separation (DD Form 214) shows that he was awarded the Combat 
Infantry Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  This case was remanded by the Board in 
December 1992, March 1994, and December 1996.  

In June 1992, the veteran offered testimony at a hearing 
before a former member of the Board.  In January 1997, the 
veteran was advised that the member who had presided at his 
hearing was no longer with the Board and he was offered the 
option of having another hearing.  He was asked to respond if 
he desired another hearing.  As he did not respond, it is 
concluded that he does not desire another hearing.  

In a May 1955 dental rating, the RO determined that a dental 
disorder involving teeth numbers 7, 30 and 32 was incurred or 
aggravated in service, that there was no combat or service 
dental trauma and that the veteran had not been a prisoner of 
war.  At the hearing and in a September 1992 communication, 
he raised the issue of entitlement to reimbursement for 
dental treatment.  The RO referred the matter to the dental 
clinic.  No further communication regarding reimbursement for 
dental treatment has been received from the veteran or his 
representative.  Therefore, there is no issue before the 
Board at this time with regard to entitlement to 
reimbursement for dental treatment.  



CONTENTIONS OF APPELLANT ON APPEAL

In essence, it is contended by and on behalf of the veteran 
that his foot disorders are the result of having been made to 
wear footwear which was too small during service.  The 
veteran asserts that, while in combat, he was forced to march 
carrying a heavy load in combat boots that were too small and 
was denied treatment for his complaints regarding his feet.  
The representative asserts that 38 C.F.R. § 3.304 applies 
because the veteran was in combat as established by the award 
of the Combat Infantry Badge and that the veterans 
statements should be sufficient for a grant of service 
connection for a bilateral foot deformity, including pes 
planus and for plantar warts.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for bilateral foot deformity and for plantar warts 
are not well grounded.  


FINDING OF FACT

There is no competent evidence of a causal relationship 
between either a foot deformity, including pes planus, or 
plantar warts and any disease or injury in service, including 
wearing shoes that were too small.  


CONCLUSION OF LAW

The claims for service connection for a bilateral foot 
deformity and for plantar warts are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A January 1952 preinduction examination found the veteran's 
feet to be normal.  Service medical records do not show any 
complaints or findings of a foot disorder.  In a report of 
medical history made in connection with the examination for 
separation from service, he reported having or having had 
foot trouble.  On examination, his feet and skin were found 
to be normal.  The service medical records were apparently 
damaged in the 1973 fire at the National Personnel Records 
Center.  Photocopies of the damaged records are in the claims 
file.  

The veteran filed an intimal claim for service connection for 
disability of the feet in 1990, stating that he had been 
treated at various Army bases from 1952 to 1954 for problems 
with his feet, broken arches and plantar warts.  He did not 
report any post-service treatment for his feet.

Post-service medical evidence reflects that in January 1989 
the veteran was seen for plantar warts at the Rantoul Family 
Practice.  It was recorded that he had had difficulty with 
warts since being in the Army in Korea.  On examination there 
was a large callous formation with central plantar warts on 
the soles of the feet.  The diagnostic assessment was plantar 
warts.  He continued to be treated for plantar warts through 
June 1989 with some improvement.  

In July 1989, the veteran was referred for a podiatry 
examination at the Carle Foundation Hospital because of 
chronic pain in the plantar aspect of both feet, in 
particular near the fourth and first metatarsal heads on the 
left foot and the third metatarsal head on the right foot.  
It was recorded that he had been treated in the prior few 
months for verrucosa in that area.  During the examination he 
related that he had had troubles in the past and that 
[m]any, many years ago" he underwent excision of the areas 
with liquid nitrogen.  He reported having had trouble during 
service and, since then, he most recently had trouble with 
recurring wart conditions.  Debridement was accomplished.  
The examiner said that he saw no evidence of verruca tissue 
but there was some white fibrous scar tissue as a result of 
previous injuries to the area, probably from the excisions 
that he had had in the past.  The diagnostic impression was 
painful scars at the plantar aspect of the feet.  On 
examination a few days later, the impression was chronic 
painful calluses and scar tissue, plantar aspect of both 
feet.

At the June 1992 Travel Board hearing, the veteran related 
his foot problems to being fitted with shoes that were too 
wide and too small.  He said that in Korea he had had to walk 
up and down hills carrying approximately a mile and a half of 
communications wire on his back.  He believed that his toes 
bunched up in the front of his boots and they never really 
straightened out.  Transcript at 6.  He said he never 
received any treatment in service from anyone other than the 
medic in his own company.  He recalled that he had first been 
treated after service in late 1954 or early 1955 and that the 
physician who treated him was no longer in practice.  Id. at 
7.  He said he first saw a Dr. Meyers in 1955 or 1956 and 
again in 1960.  He said he first got arch supports in late 
1955 or early 1960.  He reported that Dr. Meyers was 
deceased.  Id. at 8.  He said that he had subsequently been 
treated by a foot doctor whose name he could not remember and 
that he had been a postal employee from July 1957 to January 
1989 and had been examined prior to being hired.  He had not 
had his feet examined by the VA.  Id. at 9.  He also reported 
that he had worked in a knitting factory between September 
1954 and July 1957 and that his former employer had gone out 
of business.  Id. at 10.  He had retired early because of his 
feet but it was not a medical retirement.  Id. at 11.  

At the hearing, the veteran submitted a statement from his 
former wife, dated in June 1992.  She said that before they 
were married the veteran had mentioned that his feet bothered 
him on several occasions, that he had initially consulted 
with their local doctor, Dr. Noble, about his feet, and that 
Dr. Noble had referred the veteran to Dr. Meyers.  

The veteran submitted a letter written to him by G. M. Noble 
in January 1993.  Dr. Noble said that when he moved he had 
left his medical records in the custody of the hospital, 
which was defunct.  He said that he did not remember 
attending the veteran for any problems with his feet; 
however, it seemed to him that, if records showed the 
veterans feet were good on entrance but not at discharge, 
that should be enough to get service connection.  In an 
accompanying letter, the veteran said that the other doctors 
who had treated him were not in the area and he did not know 
how to contact them.  

In a statement of January 1993, [redacted] said that he 
had received treatment for his feet from Dr. Meyers from 
approximately 1958 to 1960 and that the veteran had been 
receiving treatment before he started treatment and after his 
treatment was completed; he said that Dr. Myers was deceased.  
Also, in a February 1993 statement, [redacted] and [redacted]
said that the veteran had been treated by Dr. Meyers for a 
foot problem which the veteran said was the result of service 
and that he had had a foot problem for approximately 34 
years.  [redacted] reported in February 1993 that he and Mr. 
[redacted] had gone to the podiatrist in the 1950's.  [redacted]
[redacted] said that the veteran had worked at the Post Office as 
a substitute clerk-carrier and that he had assigned the 
veteran to carry mail in the month of August 1957.  He 
reported that about halfway through the route the veteran 
called and said he could not complete the route and the same 
day the veteran went to Dr. Meyers because of his feet.  

During a May 1994 VA examination, the veteran reported that 
he had had foot problems since basic training because he was 
given too small a shoe and had not been given the right size 
until much later.  The veteran stated that, in the meantime, 
he had sustained damage to his feet and it was not long until 
he developed plantar warts and calluses on the tops and the 
bottoms of his toes and the metatarsal arches were damaged.  
The veteran reported having had foot problems since then.  He 
reported numerous treatments, including using acid on the 
plantar warts and trimming calluses.  In 1985 an attempt had 
been made to freeze them with liquid nitrogen.

On examination, the skin of the veterans feet was described 
as being in "fairly good condition."  The nails were slightly 
overgrown and thickened.  There was a redness on the dorsum 
of the toes from pressure against his shoes.  As he stood, he 
gripped the floor with all of his toes.  There was a mild pes 
cavus, bilaterally.  There was a lot of callosity along the 
right great toe and the medial part of the distal foot.  
There was a plantar wart over the head of the first 
metatarsal, plantar surface on the right foot.  On the left, 
there was a plantar wart between the head of the 1st and 
2nd metatarsal and the fourth metatarsal over the plantar 
surface.  The warts were quite tender to even slight 
pressure.  There were minimal callosities on the left great 
toe.  There was a very slight callosity of the heels.  There 
appeared to be an exostosis at the proximal tarsal 
metacarpal junction of the first metatarsal on the right 
foot.  X-rays revealed no acute bony abnormality.  There were 
small plantar spurs in the calcaneus bilaterally.  The 
diagnoses were bilateral pes cavus, mild, and bilateral 
plantar warts and callosities.  

In February 1995, the Office of Personnel Management advised 
that its records showed the veteran did not retire on 
disability and, therefore, his case file had no medical 
evidence.  In November 1995, the United States Postal Service 
reported that it had no medical records pertaining to the 
veteran.  

A January 1997 VA examination revealed that the veteran had 
atrophic skin of both feet.  Pedal pulses were 2/4 
bilaterally.  Noted on the areas of complaint were nucleated 
lesions, sub-first metatarsal, left foot and sub-fourth 
metatarsal of both feet.  These were nucleated callosities 
and were not plantar warts.  They were beneath the metatarsal 
heads.  He had plantar-flexed metatarsals of both feet along 
with rigidly plantar-flexed first metatarsals, bilaterally.  
He also had nucleated lesions sub-first metatarsal on the 
left foot.  Those were rigidly fixed due to the fact that 
there was a dorsal boss on the first metatarsal cuneiform 
joint, more so on the right.  The veteran had flat feet with 
calcaneal stance perpendicular, probably due to the rigidly 
plantar-flexed first metatarsals of both feet.  There were 
also hammertoes of the 2nd, 3rd, and 4th digits of both feet.  
There was elevation of the fifth metatarsal of both feet 
which might lead to the appearance of a plantar-flexed fourth 
metatarsal.  That appeared to be the area which was taking 
the most pressure causing the nucleated lesion.  He had 
fungal infection of the nails of both feet.  The lesions were 
very deep and appeared to be painful to him.  His gait was 
uncomfortable, more so without supports.  The diagnoses were 
rigidly plantar-flexed first metatarsals of both feet, 
bilateral plantar-flexed fourth metatarsals, and pes planus.  

The veteran was afforded an October 1997 VA foot examination.  
The examiner stated that he had reviewed the complete claims 
[folder] and medical records brought in by the veteran.  On 
examination, the veteran was found to have contractures of 
the second to the fifth toes of both feet and hyperkeratosis 
of the second and fourth metatarsal heads of the left foot 
and the fourth metatarsal head of the right foot.  He also 
had degenerative changes in the talonavicular joints.  Dorsal 
lifting on the right was greater than the left; the range of 
motion on the right side was approximately 30 degrees and the 
left side was approximately 20 degrees.  There was no 
evidence of pain on motion and no evidence of any problem 
with tenderness during motion, either passive or active.  
There were thick, keratotic lesions on the plantar aspect of 
both feet.  The nails were long, thick, dystrophic, and 
brittle.  There were no gait or functional limitations and no 
evidence of any flatfoot.  There was no evidence of any 
hallux valgus deformity.  X-rays showed contracture of digits 
2 through 5, bilaterally.  The diagnoses were bilateral 
onychomycosis, tyloma with plantar keratosis, spring 
talonavicular joints, bilaterally, and hammertoe deformity.  
The examiner stated that aid that the claim that the foot 
problems were caused by wearing shoes that were too small was 
not substantiated by the examination.  

The veteran was also afforded a VA podiatry examination in 
October 1997.  The examiner noted the veterans history and 
his belief that his foot disability was due to boots in 
service.  Following the examination, the diagnoses were 
onychomycosis, tyloma with plantar keratoses, spurring of the 
talonavicular joints of both feet, and hammer digit syndrome.  
The examiner expressed the opinion that the veteran did not 
have pes planus and that his claim that his foot problems 
were due to wearing boots in service that were too small was 
not substantiated.


Criteria and Analysis

While the case was in remand status, the RO has offered the 
veteran the option of having another hearing, which he did 
not accept, and he was afforded three additional 
examinations.  The January 1997 examiner specifically stated 
that he reviewed the claims file but did not specifically 
address any relationship between the veterans foot disorders 
and his claim of having been issued boots that were too small 
during service.  The next two examiners each examined the 
veteran and expressed an opinion regarding the claimed 
relationship between the current foot disorders and footwear 
in service.  Accordingly, the Board finds that the remand 
instructions were sufficiently complied with to permit 
deciding the case. 

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  [I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

There is evidence of current foot disorders as evidenced by 
the various diagnoses, including plantar-flexed metatarsals 
of both feet, onychomycosis, tyloma with plantar keratosis, 
spurring of the talonavicular joints of both feet and hammer 
digit syndrome.  The veteran has stated that during service 
he was issued footwear that was too small, and he is 
competent to testify as to that matter.  However, he is not 
competent to provide medical evidence or opinion of a nexus 
between the wearing of footwear that was too small during 
service and the current disorders.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  

In this case, there is nothing in the record to suggest that 
the veteran is qualified to express an opinion regarding the 
cause of his foot disorders.  There is also no medical 
evidence that a foot disorder was present during service.  

The service medical records do not document any foot 
pathology and although the veteran reported having or having 
had foot trouble at the time of his discharge examination, 
the examination showed that his feet were normal.  
Accordingly, there is no competent evidence of any foot 
disorder at the time of separation from service.  Dr. Noble 
did not remember having treated the veteran for any 
problems with his feet and merely stated that, if the 
records indicated normal feet at entrance but not at the 
completion of service, such should be enough for service 
connection.  The evidence, however, shows that the feet were 
normal at entrance and discharge.  Accordingly, Dr. Nobles 
statement does not help the claim.  The only competent 
evidence regarding a nexus between the claimed too small 
footwear during service and the current disorders of the feet 
is the opinion of the October 1997 examiner who concluded 
that the claim that the foot disorders were caused by 
footwear in service was not supported by examination 
findings.  Accordingly, the Board finds that the claim for 
service connection for a bilateral foot deformity, including 
pes planus, or for plantar warts is not well grounded.  

A claim may be well grounded when there is chronicity or 
continuity of symptomatology.  Chelte, 10 Vet. App. 268, 271.  
There is no medical evidence that a foot disorder, much less 
a chronic one, was present in service.  The veteran has 
reported that he had recurrent problems with his feet since 
wearing footwear that was too small in service.  While the 
veteran is competent to report his observable foot symptoms, 
such as pain, and at the service discharge examination he 
have a history of having or having had foot trouble, he feet 
were found to be normal at that time.  There is competent 
evidence of a current disability in the form of the various 
diagnoses of foot disorders; however, there is no medical 
evidence or opinion relating the current foot disorders to 
any foot symptoms during or since service.  To the contrary, 
the only medical opinion of record goes against the claim of 
a causative relationship between in-service footwear and the 
current foot problems.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1998).  It 
is unclear whether the veteran is claiming that his foot 
disorder is a result of combat.  He mentioned that he had 
problems with his feet during basic training, but also 
referred to combat conditions and the record shown that he 
had combat service.  Accordingly, his will be afforded 
consideration of the provisions set forth in 38 U.S.C.A. § 
1154(b) (West 1991) and 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) the United 
States Court of Appeals for the Federal Circuit (Court) 
articulated a three-step sequential analysis, to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b) which is essentially 
the same as 38 C.F.R. § 3.304(d).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence. If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists. At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, even accepting the veterans testimony as being 
satisfactory evidence of foot problems in service and 
accepting that foot problems are consistent with the 
circumstances, conditions, or hardships of combat service, 
the veteran is not competent to relate his current foot 
disorders to service, including combat.  As the service 
discharge examination found his feet to be normal, this is 
clear and convincing evidence that the veteran did not have a 
foot disorder at the time of his discharge from service.  

The initial post-service medical evidence showing a foot 
disorder is the 1989 examination report from the Rantoul 
Family Practice.  This is decades after service.  While there 
is lay evidence, in the form of the veterans testimony and 
lay statements from other persons, that he began receiving 
treatment for a foot disorder much earlier-possibly as early 
as within a few months after service, this does not establish 
the nature of the foot problem or relate it to service.  
There is no evidence that veteran, the [redacted] or Mr. [redacted] 
is qualified to express an opinion as to the etiology or time 
of onset of the current foot disorders and Mr. [redacted]s 
statement does not even pertain to the veteran.  Accordingly 
those statements can not serve to relate any current foot 
disorder to a disease or injury in service.  

This case was remanded on two occasions by the Board prior to 
the establishment of definitive criteria for a well-grounded 
claim by the United States Court of Veterans Appeals in 
Caluza.  Since the actions directed in the first two remands 
had not been completed, the Board was remanded the case in 
1996 to complete the directed actions, even though the case 
did not meet the standards for a well-grounded claim.  See 
Stegall, supra.  A remand by the Board confers upon the 
appellant the right to compliance with the remand order.  As 
previously noted, the directed development has been completed 
to the extent necessary, and there is no further duty on the 
VA since the claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Attempts to obtain records identified by the veteran have 
been unsuccessful, and he has not identified any additional 
available evidence which, if true, would make the claim for 
service connection for the foot disorders plausible.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Accordingly, 
the Board finds that the application is complete.  
38 U.S.C.A. §  5103(a) (1991).


ORDER

The claim for service connection for a bilateral foot 
disorder, including pes planus, and for plantar warts is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
